Citation Nr: 0303856	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, to include as secondary to exposure to Agent Orange 
or ionizing radiation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for chronic myelogenous leukemia.


FINDINGS OF FACT

1.  The veteran's active duty includes service in Vietnam 
during the Vietnam Era.

2.  The service medical records are negative for complaints 
or findings concerning chronic myelogenous leukemia.

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation.

4.  There is no competent medical evidence that establishes 
that the veteran has chronic myelogenous leukemia due to 
exposure to ionizing radiation or Agent Orange in service, or 
otherwise related to service.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.309, 3.311 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792 - 67793 (Nov. 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  By letter dated in December 2002, the veteran 
was apprised of the pertinent provisions of the VCAA and of 
that evidence he needed to submit and the development the VA 
would undertake.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service private treatment records.  The veteran 
has not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records are negative for complaints or 
findings pertaining to chronic myelogenous leukemia.  The 
veteran's personnel records disclose that he was assigned to 
the United States Naval Communications Station in Guam from 
March 1956 to May 1958 and that he was aboard the USS 
Montrose from May 1958 to March 1959.  The record also 
reflects the fact that he served in Vietnam during the 
Vietnam Era.  

Private medical records disclose that the veteran was seen in 
August 1999, and related that he was in excellent health.  It 
was noted that four days earlier, he felt some chilliness and 
generalized achiness without measured fever or sweats or 
other focal symptoms.  He apparently felt better the next two 
days, but during the night before he was seen, he was 
awakened with significant left upper abdominal pain radiating 
posteriorly and he also had difficulty urinating with a 
burning sensation.  The diagnosis following a bone marrow 
examination was prominent leukocytosis and bone marrow 
changes consistent with a myeloproliferative disease of 
chronic myelogenous leukemia type.  

The RO advised the Defense Threat Reduction Agency (DTRA) 
that the veteran was claiming exposure to radiation while 
stationed in Guam and while serving aboard the USS Montrose 
between 1955 and 1959.  In a response dated in March 2002, 
DTRA indicated that exposure to radiation from sources other 
than United States atmospheric nuclear testing or the 
occupation of Hiroshima or Nagasaki was beyond the purview of 
the DTRA.  The response also stated that according to 
available records, there were no United States atmospheric 
nuclear tests conducted at Guam.  It was indicated that the 
USS Montrose was not a participating unit in any United 
States atmospheric nuclear test and it did not visit any of 
the islands in the Pacific Proving Ground during United 
States atmospheric nuclear testing conducted between 1955 and 
1958.  Further, it was noted that there were no United States 
atmospheric tests conducted in 1959.  Finally, the RO was 
directed to contact the Naval Dosimetry Center for additional 
information concerning the veteran's exposure to radiation.

In a statement dated in April 2002, the Naval Dosimetry 
Center noted that it kept a computer registry of all Naval 
and Marine Corps personnel occupational exposure to ionizing 
radiation since 1947.  After searching the database, no 
records were found concerning the veteran.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. § 
3.309(a); 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002)).

Certain diseases, to include leukemia, are also statutorily 
presumed to have been incurred in service by radiation-
exposed veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  
Nevertheless, if the veteran can show that he was a 
"radiation-exposed veteran" who subsequently developed a 
radiogenic disease, and such disease first became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5), the 
claim will be referred to the Under Secretary for Benefits 
for consideration of whether sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not that the veteran's disease resulted from exposure to 
radiation in service.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b) and (c).  The term 
radiogenic disease includes leukemia.  38 C.F.R. 
§ 3.311(b)(2).  Leukemia may become manifest at any time 
after exposure.  38 C.F.R. § 3.311(b)(5).

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

During the pendency of this appeal, the Secretary amended 
38 C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002) (codified at 38 C.F.R. § 3.309(d)).  The amendments 
adds cancers of the bone, cancer of the brain, cancer of the 
colon, cancer of the lung, and cancer of the ovary to the 
list of diseases which may be presumptively service 
connected, and amends the definition of the term "radiation-
risk activity" to include the veteran's presence at certain 
additional locations.  See 67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002).  The veteran is not adversely impacted by the Board's 
adjudication of the issue on appeal without Remand for RO 
consideration under the amended regulation.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

The term radiation-risk activity includes:  Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, and/or; The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii)(B).

The term onsite participation is defined at 38 C.F.R. 
§ 3.309(d)(3)(iv).  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants' or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (as amended by 67 Fed. 
Reg. 67792 (Nov. 7, 2002)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) (as amended by 67 Fed. 
Reg. 67792 (Nov. 7, 2002)) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West Supp. 2002); 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes. 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
U.S.C.A. § 1116; Veterans Education and Benefits Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 38 C.F.R. 
§ 3.307(a)(6)(ii) (as amended by 67 Fed. Reg. 67792 (Nov. 7, 
2002)).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996); and 67 Fed. Reg. 42600 - 42608 
(June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this Section 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence establishes that chronic myelogenous leukemia 
was initially demonstrated many years after service.  The 
veteran alleges that it is due either to exposure to ionizing 
radiation or Agent Orange in service.  In this regard, it is 
significant to point out that the information obtained from 
the DTRA shows that there were no atmospheric nuclear tests 
conducted by the United States on Guam.  In addition, 
contrary to the veteran's assertions, the USS Montrose did 
not visit any of the islands in the Pacific Proving Ground 
during atmospheric nuclear testing from 1955 to 1958.  It 
must also be observed that the Naval Dosimetry Center had no 
records suggesting that the veteran had been exposed to 
ionizing radiation.  

Similarly, chronic myelogenous leukemia is not a disease that 
has been determined to be associated with Agent Orange.  
Rather, leukemia has been specifically identified by the 
National Academy of Sciences and the VA Secretary as a 
condition for which presumption of service connection is not 
warranted based on exposure to herbicides used in Vietnam 
during the Vietnam Era.  67 Fed. Reg. 42600 - 42608 (June 24, 
2002).  There is no competent medical evidence linking the 
chronic myelogenous leukemia, initially documented many years 
after service, to the veteran's period of active service.  
While the veteran has alleged such a link, since he is not a 
medical expert, he is not competent to express an 
authoritative opinion diagnosing either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that 
the evidence against the veteran's claim is of greater 
probative value than his statements regarding the etiology of 
chronic myelogenous leukemia.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for chronic myelogenous leukemia, to 
include as being secondary to exposure to Agent Orange or 
ionizing radiation.  


ORDER

Service connection for chronic myelogenous leukemia, to 
include as due to Agent Orange or exposure to ionizing 
radiation, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

